DETAILED ACTION
Status of Claims
Claims 1- 21 are pending.
Claims 1, 13, and 20 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1 -21 of this application is patentably indistinct from claims 1 – 18, 21, and29 of Application No. 15/487,550. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18, 21, and 29 of U.S. Patent No. 10,503,233. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same invention, in particularly, to monitor and manage usage of resources on a computing platform.
Instant Application No. ‘849
Patent No. ‘233
1. An apparatus comprising: memory including instructions; and a processor to execute the instructions to: generate a system usage scenario representative of usage of the processor and a subsystem in communication with the processor, the usage based on operating system monitoring information; and reallocate resources of at least one of the processor or the subsystem based on the system usage scenario.
1. An apparatus comprising: a processor; and a subsystem, the processor including: a modified operating system, the operating system modified to monitor application execution via the processor to determine a usage scenario for the apparatus; an index generator to generate a system usage scenario index representative of the usage scenario for the processor and the subsystem of the apparatus; and a rebalancer to reallocate resources of at least one of the processor or the subsystem based on the system usage scenario index.

Similiarly, claims 2 – 21 are rejected as setforth above. Appropriate action is required.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 21 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1- 21 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        8/17/2020